Case: 20-20177     Document: 00515747095         Page: 1     Date Filed: 02/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 17, 2021
                                  No. 20-20177
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mario Gonzalez De La Cruz, also known as Jose G. Chan
   Esteban,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-579-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Mario Gonzalez De La Cruz pleaded guilty to illegal reentry after
   removal following a felony conviction, in violation of 8 U.S.C. § 1326.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20177      Document: 00515747095            Page: 2    Date Filed: 02/17/2021




                                      No. 20-20177


   Ultimately, he was sentenced to 46 months of imprisonment and three years
   of supervised release.
          On appeal, Gonzalez De La Cruz challenges only the imposition of a
   sentencing enhancement under U.S.S.G. § 2L1.2(b)(2)(B), which, in
   relevant part, provides for an eight-level increase “[i]f, before the defendant
   was ordered deported or ordered removed from the United States for the first
   time, the defendant engaged in criminal conduct that, at any time, resulted in
   . . . a conviction for a felony offense (other than an illegal reentry offense) for
   which the sentence imposed was two years or more[.]” The commentary
   explains that “a defendant shall be considered ‘ordered deported or ordered
   removed from the United States’ if the defendant was ordered deported or
   ordered removed from the United States based on a final order of exclusion,
   deportation, or removal[.]” § 2L1.2, comment. (n.1(A)). Because Gonzalez
   De La Cruz objected to the enhancement, we “review the district court’s
   interpretation and application of the sentencing guidelines de novo and its
   findings of fact for clear error.” United States v. Garcia-Sanchez, 916 F.3d
   522, 524 (5th Cir. 2019) (internal quotation marks and citation omitted)
   (reviewing a § 2L1.2(b)(3)(B) enhancement). We “will find clear error only
   if a review of the record results in a definite and firm conviction that a mistake
   has been committed.” United States v. Zuniga, 720 F.3d 587, 590 (5th Cir.
   2013) (internal quotation marks and citation omitted).
          The presentence report (PSR) based the enhancement on Gonzalez
   De La Cruz’s 2004 felony conviction and a 2005 order of removal. However,
   he argues that the 2005 removal order was not his first order of deportation
   or removal; he relies on a January 2000 “Record of Deportable Alien” that
   has the handwritten note of “Prior Deport.” However, the same exhibits
   provided also show that the disposition of his removable entry was a “VR,”
   meaning “voluntary return,” which is not an order. As the district court
   found, the documents submitted by Gonzalez De La Cruz showed voluntary



                                           2
Case: 20-20177      Document: 00515747095          Page: 3   Date Filed: 02/17/2021




                                    No. 20-20177


   returns to Mexico. Further, the PSR Addendum states that the probation
   officer confirmed with an immigration agent that Gonzalez De La Cruz was
   not subject to a formal order of removal until July 2005. Gonzalez De La
   Cruz did nothing to rebut that finding, such as offering an order deporting or
   removing him or even testifying to any such proceeding preceding 2005.
   Thus, it is plausible that his first order was in 2005, not before. For these
   reasons, we are not left with a definite and firm conviction that a mistake has
   been committed, see Zuniga, 720 F.3d at 590, and we conclude that the
   district court did not clearly err in determining that the enhancement applied,
   see Garcia-Sanchez, 916 F.3d at 524.
          AFFIRMED.




                                          3